Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 17 is objected to because of the following informalities:
Claim 17 recites, in part, “The intelligent enclosure system of claim 1 wherein the physical spatial elements comprise features associated with a geometry of the enclosure including separating structures, an interior and exterior of the enclosure, objects, actors, and environment.”  It is not clear whether the bolded terms “separating structures, an interior and exterior of the enclosure, objects, actors, and environment” are subject to an including in relation to the recited “enclosure”, to the recited “a geometry of the enclosure”, or to the recited “features associated with a geometry of the enclosure.”  To the extent that the answer and Applicants’ intention may vary in accordance with those listed possibilities, it has the effect of rendering the claim vague and indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-6, 8-9, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0284749 (“Cella”).
Regarding claim 1, CELLA teaches a system for providing an enclosure with intelligent computing capabilities (an “intelligent cooking system”, e.g. as mentioned per [2055] and discussed in detail afterwards for example in relation to FIG. 226 and the like, and as understood to be implemented “for consumer and commercial use, such as for cooking meals in homes and in restaurants” per [2056] such that a home or a restaurant would be understood to constitute “an enclosure” a recited), the system comprising: 
a physical sphere (home or restaurant, as mentioned above in relation to [2056], and see also the other types of environments mentioned per [2072]) including physical spatial elements (cooking appliances mentioned per [2056], and related/supporting infrastructure described per [2059] and [2061] for example) and temporal elements (monitoring and usage tracking elements, per [2057], and precise fuel-delivery/injection elements, per [2058], both of which are active elements per the taught framework that use time as a basis for action to deliver a benefit in facilitating the framework’s objectives) associated with the enclosure; 
a fusion system comprising: 
a foreplane including physical fabric (“hardware components” inclusive of fuel conduits and burners, per [2061], and also “heat shields, deflectors …” etc per [2084]), a perceptor subsystem (sensors and safety detectors, per [2061]), and an actuator subsystem ([2098] discussing an exhaust fan and other implements that are used to selectively respond to sensed/measured conditions in pursuit of achieving framework objectives/goals etc.), and 
a backplane including a communication infrastructure (wireless and/or wired network per [2082], smart environment and IoT and cloud-based infrastructure per [2057]), computing and storage infrastructure ([2059] discussing various instances of “processing hardware and software modules”, e.g. in relation to the proximate cooking system or via the cloud and/or a server for example, where these features as mentioned would be understood to be inclusive of computing and storage elements), power infrastructure ([2058] discussing the fuel sources and generator and power grid elements, e.g. necessary to realize the framework as taught), redundancy (sensor redundancy per [1408], path redundancy per [1534], data storage redundancy per [1633]), and cloud connections (cloud-based platform per [2057] and [2070]); and 
a digital sphere including an artificial intelligence ("AI") system ([2137] discussing the use of AI and machine learning to facilitate in the monitoring and control aspects of the framework (and see also [2057], [2066], and [2078])) coupled to the physical sphere by the fusion system (and intuitively, if the AI/ML aspects are tethered to monitoring and control, then they are feasibly sensor-driven and would thereby be fused to the physical sensor layer for example), the AI system comprising: 
a subsystem of observation configured to receive data from the perceptor subsystem, the data corresponding to the physical spatial elements and the temporal elements, and a subsystem of thinking configured to learn from, model, and determine a state of the enclosure based on the received data, and a subsystem of activity configured to generate decisions with the actuator subsystem based on the state of the enclosure according to a predetermined objective for the enclosure (see, e.g., the examples provided per [2057] and [2078] for example, such that various aspects of cooking are monitored/tracked as a function of time, serving to help train an AI/ML model, such that the trained AI/ML can then inform subsequent use with guidance and other steps/actions to promote efficiency and/or other objectives, with more concrete examples of this are provided per [2080], [2083], and [2102] which further detail tracking/monitoring with learning and the providing of a corrective/responsive action or recommendation, and are feasibly responsive to sensed/monitored conditions of the environment such as discussed per [2098]).

Regarding claim 3, Cella teaches the intelligent enclosure system of claim 1 wherein the perceptor subsystem comprises at least one of optical, auditory, motion, heat, humidity, and smell sensors ([2061] discussing temperature sensors and smoke detectors or the like, which read on the equivalent of heat and smell sensors as recited).

Regarding claim 4, Cella teaches the intelligent enclosure system of claim 1 wherein the perceptor subsystem comprises at least one of phone, camera, robotic, drones, and haptic devices ([2056] discussing “robotic assembly processes”, [2066] discussing “robotic processes” for the food cooking system).

Regarding claim 5, Cella teaches the intelligent enclosure system of claim 1 wherein the perceptor subsystem comprises medical equipment that assesses a state of health for biological actors within the enclosure ([2216] discussing “medical equipment” as feasibly incorporated into/with the framework, and it follows that a significant portion of what constitutes medical equipment is either diagnostic or corrective in practice).

Regarding claim 6, Cella teaches the intelligent enclosure system of claim 1 wherein the subsystem of thinking is further configured to model the received data according to a domain theme ([2083] discussing a machine-learning construct that parameterizes the cooking based on given objectives sought by users, which Examiner’s likens to a theme as recited).

Regarding claim 8, Cella teaches the intelligent enclosure system of claim 6 which further comprises an enclosed physical space that serves a defined social economical purpose (an “intelligent cooking system”, e.g. as mentioned per [2055] and discussed in detail afterwards for example in relation to FIG. 226 and the like, and as understood to be implemented “for consumer and commercial use, such as for cooking meals in homes and in restaurants” per [2056]).

Regarding claim 9, Cella teaches the intelligent enclosure system of claim 6 wherein the generated decisions include tasks to achieve functions according to the domain theme ([2083] discussing parameter optimization to accomplish an objective, and see also [2082] discussing different such objectives for which burners are subject to intelligent management via the framework).

Regarding claim 14, Cella teaches the intelligent enclosure system of claim 1 wherein the state of the enclosure comprises a combination of the physical spatial elements and the temporal elements that is monitored by the AI system (monitoring and usage tracking elements, per [2057], and precise fuel-delivery/injection elements, per [2058], both of which are active elements per the taught framework that use time as a basis for action to deliver a benefit in facilitating the framework’s objectives, and see also [2082] discussing spatial monitoring of presence in relation to burners and to adjust the burner accordingly based on a detection result).

Regarding claim 17, Cella teaches the intelligent enclosure system of claim 1 wherein the physical spatial elements comprise features associated with a geometry of the enclosure including separating structures, an interior and exterior of the enclosure, objects, actors, and environment (cooking appliances mentioned per [2056], and related/supporting infrastructure described per [2059] and [2061] for example, and see also [2082] discussing spatial monitoring of presence in relation to burners and to adjust the burner accordingly).

Regarding claim 18, Cella teaches the intelligent enclosure system of claim 1 wherein the temporal elements include factors related to time, events, and environmental changes (monitoring and usage tracking elements, per [2057], and precise fuel-delivery/injection elements, per [2058], both of which are active elements per the taught framework that use time as a basis for action to deliver a benefit in facilitating the framework’s objectives and relate to discrete events which either serve as conditions or outcomes within the framework, feasibly in response to tracked values per the sensors of [2061], i.e. environmental as recited).

Regarding claim 19, Cella teaches the intelligent enclosure system of claim 1 wherein the subsystem of activity is further configured to use the actuator subsystem to induce changes in the physical sphere based on the generated decisions ([2098] discussing an exhaust fan and other implements that are used to selectively respond to sensed/measured conditions in pursuit of achieving framework objectives/goals etc., and where the use of the fan as descried brings about a real physical change in the sensed condition for the cooking system).

Regarding claim 20, Cella teaches the intelligent enclosure system of claim 1 wherein the actuator subsystem comprises digital controls for equipment, appliance, mechanical, and perimeter objects ([2199] discussing onscreen elements in a GUI for example that are used to configure various aspects of the cooking framework, including equipment, appliances, burners, probes, cooktop systems, and so forth, the breadth of which as contemplated reads on the listed elements provided per Applicants’ recitation).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of U.S. Patent Application Publication No. 2018/0306609 (“Agarwal”).
Regarding claim 2, Cella teaches the intelligent enclosure system of claim 1, as discussed above.  The aforementioned reference teaches the additional limitations wherein the perceptor subsystem comprises one or more devices that include one or more sensors … (Cella’s sensors and safety detectors, per [2061]) but does not explicitly teach the additional limitation of including on-sensor computing silicon and embedded software.  Rather, the Examiner relies upon AGARWAL to teach what Cella may otherwise lack, see e.g. Agarwal’s [0070] and [0106] discussing firmware and processor elements as featured with/on a sensor device.
Like Cella, Agarwal is directed to a monitoring framework related to IoT-type framework, and hence is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feature a sensor as taught by Agarwal, with its own operations infrastructure, in a framework as contemplated by Cella, with a reasonable expectation of success, such that the Cella framework can make use of sensors that feature robust functionality as facilitated by its own firmware and processor.


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of WO 2011106914A1 (“Jiang”).
Regarding claim 7, Cella teaches the intelligent enclosure system of claim 6, as discussed above.  The aforementioned reference teaches a variety of different use-case scenarios, e.g. including kitchens and chemical processing plants and other.  That said, Cella does not appear to teach ones per the additional limitation wherein the domain theme includes at least one of a retail floor, school, hospital, legal office, trading floor, and hotel.  Rather, the Examiner relies upon JIANG to teach what Cella may otherwise lack, see e.g. Jiang’s page 7 discussing temperature and humidity control that is configurable as a function of different “building types”, and it follows that the building types as would be contemplated by those of ordinary skill in the art as they consider Jiang would include common and well-known types of building that would benefit from temperature and humidity control as Jiang contemplates, which the Examiner respectfully believes would include a store, a school, a hospital, and an office, e.g. in addition to Cella’s express contemplation of a restaurant or manufacturing plant for example.
Like Cella, Jiang is directed to a monitoring framework related to IoT-type framework, or its equivalent, and hence is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feature a building management scenario as taught by Jiang, with its own operations infrastructure, in a framework as contemplated by Cella, with a reasonable expectation of success, such that the environmental control can be intelligently managed across a variety of different environments for example.


10.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of U.S. Patent Application Publication No. 2020/0118548 (“Huang”).
Regarding claim 10, Cella teaches the intelligent enclosure system of claim 1, as discussed above.  The aforementioned reference teaches speech and text processing as a feature to its framework and environment, per Cella’s [0334].  That said, Cella does not teach the additional limitations wherein the subsystem of thinking is further configured to build a model of the physical sphere, wherein the model includes a description of a semantic space and ongoing actions of the physical sphere.  Rather, the Examiner relies upon HUANG to teach what Cella may otherwise lack, see e.g. Huang’s [0002]-[0003] teaching a framework having a voice-based digital assistant, and [0036]-[0037] teaching that the framework learns and improves its natural language processing model for a user over time and many command iterations, for example by creating a command storage that is equivalent to the recited model’s “semantic space” and “action” limitation.
Like Cella, Huang is directed to a monitoring framework related to IoT-type framework, or its equivalent, and hence is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feature a voice command aspect per Huang in a framework as contemplated by Cella, with a reasonable expectation of success, such that the environmental control can be intelligently managed by and for a user via a speech/audible I/O framework as known in the state of the art and as expressly contemplated by Huang.

Regarding claim 11, Cella in view of Huang teaches the intelligent enclosure system of claim 10, as discussed above.  The aforementioned references teach wherein the AI system is configured to train the model by learning relationships and responses to satisfy given goals or objectives based on a domain theme (Cella contemplating various objectives per [2082], e.g. objectives for which burners are subject to intelligent management via the framework, and where the user’s command/request aspect for Cella’s framework could be improved with a speech/audible aspect as known in the state of the art and as contemplated by Cella and its learned command storage).  The motivation for combining the references is as discussed above in relation to claim 10.

Regarding claim 12, Cella in view of Huang teaches the intelligent enclosure system of claim 11, as discussed above.  The aforementioned references teach wherein the AI system is further configured to calibrate the learned relationships based on configurations including at least one of settings, preferences, policies, rules, and laws (Cella’s [2078] teaching a machine learning aspect to improve the taught framework over a period of use, i.e. calibration through use and essentially learning and improving in that way per a particular user (i.e., their preference as is learned over time)).  The motivation for combining the references is as discussed above in relation to claim 10.

Regarding claim 13, Cella in view of Huang teaches the intelligent enclosure system of claim 10, as discussed above.  The aforementioned references teach wherein the subsystem of thinking is further configured to use domain-specific deep-learning algorithms (Cella contemplating various objectives per [2082], e.g. objectives for which burners are subject to intelligent management via the framework) and overall life-long learning to improve the model (Cella’s [2078] teaching a machine learning aspect to improve the taught framework over a period of use, i.e. calibration through use and essentially learning and improving in that way per a particular user (i.e., their preference as is learned over time)).  The motivation for combining the references is as discussed above in relation to claim 10.


11.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of U.S. Patent No. 7113099 (“Tyroler”).
Regarding claim 15, Cella teaches the intelligent enclosure system of claim 1, as discussed above.  The aforementioned reference does not teach wherein the backplane is spatial-aware and the communication infrastructure, computing and storage infrastructure, power infrastructure, redundancy, and cloud connections of the backplane are tagged with spatial-signatures that prohibit tampering.  Rather, the Examiner relies upon TYROLER to teach what Cella may otherwise lack, see e.g. Tyroler’s column 2 lines 1-11 and column 3 line 7 and column 11 lines 4-19 teaching the monitoring of a user’s location and authorizing (or not) commands/functionality as a function of the location.
Like Cella, Tyroler is directed to a monitoring framework related to IoT-type framework, or its equivalent, and hence is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feature location-based processing per Tyroler in a framework as contemplated by Cella, with a reasonable expectation of success, such that a smart environment per Cella can selectively and intelligently control the different devices and users as a function of their proximity.

Regarding claim 16, Cella in view of Tyroler teach the intelligent enclosure system of claim 15, as discussed above.  The aforementioned references further teach wherein the backplane performs computation operations that ensure information is contained within the physical enclosure (Tyroler’s column 2 lines 1-11 and column 3 line 7 and column 11 lines 4-19 teaching the monitoring of a user’s location and authorizing (or not) commands/functionality as a function of the location, and it would have been obvious to constrain the authorization based on a boundary or a radius for example, such as Cella’s building/restaurant/home confines).  The motivation for combining the references is as discussed above in relation to claim 15.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 9294340 (“Logue”)


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174